Citation Nr: 0833711	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-14 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chondromalacia of the 
left knee as secondary to service-connected traumatic 
arthritis, right knee, status post laceration and fracture 
with limitation of motion.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 

INTRODUCTION

The veteran had active service from November 1961 to January 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's claim for 
service connection for a left knee disorder as secondary to 
the veteran's service-connected right knee disorder.  

In July 2008, the veteran was afforded a personal hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folders.


FINDING OF FACT

Chondromalacia of the left knee has been related to service-
connected disability.  


CONCLUSION OF LAW

The criteria for service connection for chondromalacia of the 
left knee as secondary to service-connected traumatic 
arthritis of the right knee have been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
However, as a result of the decision to grant the veteran's 
claim for service connection for chondromalacia of the left 
knee, any failure to notify or assist this claim under the 
VCAA cannot be considered prejudicial to the veteran.

The record reflects that a claim for service connection for a 
left knee disorder as secondary to the veteran's service-
connected right knee disorder was denied by a September 2000 
rating decision.  The veteran did not file a timely notice of 
disagreement with that rating decision.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.302 (2007).  However, he submitted new 
and material evidence within one year of that decision.  See 
38 C.F.R. § 3.156(a) and (b).  Based on the grounds stated 
for the denial of the claim in the September 2000 rating 
decision, new and material evidence would consist of medical 
evidence establishing a relationship between a left knee 
disorder and the veteran's service-connected right knee 
disorder.  In this regard, additional evidence received in 
October 2000 includes private medical records containing a 
July 2000 statement from Dr. Messina suggesting a 
relationship between the veteran's right and left knee 
disabilities.  This evidence is new and material, and was 
received within one year of the notice of the September 2000 
rating decision.  Accordingly, this evidence is considered as 
having been filed in connection with the claim which was 
pending at the beginning of the appeal period.  See Jennings 
v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); Muehl v. 
West, 13 Vet. App. 159, 161-62 (1999); 38 C.F.R. § 3.156(b) 
(2007).  

Dr. Messina suggested a relationship between the veteran's 
right and left knee disability in July 2000 and again in June 
2006.  In addition, while an October 2003 VA examiner found 
that the veteran's chondromalacia of the left knee was not 
related to his service-connected disability, concluding in 
December 2003 that his chondromalacia was not secondary to 
excessive weight bearing and that it was unlikely that the 
veteran's left knee disorder was secondary to his service-
connected traumatic stress disorder of the right knee, a VA 
outpatient physician concluded in August 2008 that the 
veteran had post-traumatic osteoarthritis of both knees, that 
it was very common for the joints of the involved extremity 
to become symptomatic due to favoring the involved extremity, 
and that this was certainly the case with the veteran.  

In pertinent part, 38 C.F.R. § 3.310(a) (2007) provides that 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected, and although the August 2008 VA physician does not 
explain the basis for the conclusion that the veteran's left 
knee chondromalacia had become symptomatic due to favoring 
the right knee, the VA October 2003 examiner similarly does 
not offer a specific explanation for his conclusion that 
excessive weight bearing did not contribute to the veteran's 
chondromalacia of the left knee, and the Board does not 
otherwise find the October 2003 VA examiner's opinion to be 
any more persuasive than the opinions of the August 2008 VA 
physician, or the private physician in July 2000 and June 
2006.  Consequently, the Board will give the veteran the 
benefit of the doubt as to this claim, and find that the 
opinions of the private physician and August 2008 VA examiner 
are sufficient to establish a causal relationship between the 
veteran chondromalacia of the left knee and his service-
connected right knee disability.  

Accordingly, the Board finds that the evidence is sufficient 
to warrant entitlement to service connection for 
chondromalacia of the left knee.  

ORDER

Entitlement to service connection for chondromalacia of the 
left knee is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


